DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: No reference, alone or in combination could be found to teach: wherein the brake hose is configured and arranged such that its position relative to the sleeve in a first state is fixed by the release button, and in a second state is displaceable, after actuation of the release button, together with the pull cable in the longitudinal direction of the sleeve and relative to the sleeve and the inner shaft in the proximal direction in order to retract the retractable shaft, whereby the retractable shaft can be connected to the pull cable.

The closest art found was Cummins (20160074190) in view of Dorn (20100286756). 

As to claim 1, Cummins discloses: A handle for a catheter (see figure 7) having an inner shaft (30) and a retractable shaft (37), wherein the handle comprises a housing (11), a pull cable (38) and a release button (85) mounted movably on the housing (see figures 1-7), wherein the housing comprises a sleeve (42) having a continuous opening, in which is secured.
Cummins failed to directly disclose:  a brake hose guided movably in the longitudinal direction, wherein the brake hose has a first continuous opening for arrangement of the pull cable and a second continuous opening for arrangement of the inner shaft, wherein the brake hose is configured and arranged such that its position relative to the sleeve in a first state is fixed by the release button, and in a second state is displaceable, after actuation of the release button, together with the pull cable in the longitudinal direction of the sleeve and relative to the sleeve and the inner shaft in the proximal direction in order to retract the retractable shaft, whereby the retractable shaft can be connected to the pull cable.
Dorn taught a brake hose (230) with multiple lumens (see figure 7 and 9) is well known for keeping multiple working elements of a device in proper positions inside a catheter. 
However the rejection would have been improper because the combination still failed to teach: wherein the brake hose is configured and arranged such that its position relative to the sleeve in a first state is fixed by the release button, and in a second state is displaceable, after actuation of the release button, together with the pull cable in the longitudinal direction of the sleeve and relative to the sleeve and the inner shaft in the proximal direction in order to retract the retractable shaft, whereby the retractable shaft can be connected to the pull cable. There was no teaching of having a brake hose with the claimed structure that was able to be locked and unlocked by a release button.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771